 

Exhibit 10.2

RESTRICTED STOCK GRANT NOTICE
UNDER THE
PERFORMANCE FOOD GROUP COMPANY
2015 OMNIBUS INCENTIVE PLAN
(Performance-Based Vesting Award)

Performance Food Group Company (the “Company”), pursuant to its 2015 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”), hereby
grants to the Participant set forth below the “Target Number of Shares of
Restricted Stock” set forth below.  The shares of Restricted Stock are subject
to all of the terms and conditions as set forth herein, in the Restricted Stock
Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety.  Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.

Participant:

[Insert Participant Name]

Grant Date:

September 16, 2019

 

Performance Period:

The period commencing on June 30, 2019 and ending on July 2, 2022.

 

Target Number of Shares of

Restricted Stock:

[Insert Target No. of Shares of Restricted Stock Granted]

 

Maximum Number of Shares of

Restricted Stock:

[Insert Maximum No. of Shares of Restricted Stock at Maximum Level of
Performance]1

 

Vesting Schedule:

The shares of Restricted Stock shall vest at such times and in such amounts as
set forth in Exhibit A of the Restricted Stock Agreement.

***

 

 

1 Note: The Maximum Number of Shares of Restricted Stock will equal 200% of the
target award.



 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.

 

PERFORMANCE FOOD GROUP COMPANYParticipant

 

________________________________________________________________
By:    
Title:

[Signature Page to Performance-Based Restricted Stock Award]

--------------------------------------------------------------------------------

 

RESTRICTED STOCK AGREEMENT
UNDER THE
PERFORMANCE FOOD GROUP COMPANY
2015 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
Performance Food Group Company 2015 Omnibus Incentive Plan, as it may be amended
from time to time (the “Plan”), Performance Food Group Company (the “Company”)
and the Participant agree as follows.  Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.

1. Grant of Shares of Restricted Stock.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
number of shares equal to the “Target Number of Shares of Restricted Stock”
provided in the Grant Notice.  The Company may make one or more additional
grants of shares of Restricted Stock to the Participant under this Restricted
Stock Agreement by providing the Participant with a new Grant Notice, which may
also include any terms and conditions differing from this Restricted Stock
Agreement to the extent provided therein.  The Company reserves all rights with
respect to the granting of additional shares of Restricted Stock hereunder and
makes no implied promise to grant additional shares of Restricted Stock.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in Exhibit A, attached hereto.  With
respect to any share of Restricted Stock, the period of time that such share of
Restricted Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock.  The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination.  Except as set
forth in Exhibit A, attached hereto, the provisions of Sections 9(b) and
9(c)(ii) of the Plan are incorporated herein by reference and made a part
hereof.  

5. Company; Participant; Good Reason.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

(c) The term “Good Reason” as used in the Grant Notice or this Restricted Stock
Agreement shall, in the case of any Participant who is party to an agreement
between the Participant and the Company that contains a definition of “Good
Reason”, mean and refer to the definition set forth in such agreement, and in
the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in Participant’s base salary or annual bonus opportunity; (B) any
material diminution in Participant’s authority, duties or responsibilities; or
(C) the relocation of Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company

 

--------------------------------------------------------------------------------

2

fails to cure such event within thirty (30) days after receipt from Participant
of written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist for an event on the sixtieth (60th) day
following the later of its occurrence or Participant’s knowledge thereof, unless
Participant has given the Company written notice thereof prior to such
date.  Notwithstanding anything herein to the contrary, for purposes of the last
proviso of the immediately foregoing sentence, a series of related events shall
be deemed to have occurred on the date upon which the last event in such series
of related events has occurred.

6. Non-Transferability.  The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.

7. Rights as Stockholder; Legend; Dividends. The provisions of Sections 9(b) and
9(e) of the Plan are incorporated herein by reference and made a part hereof;
provided that any cash or in-kind dividends paid with respect to the shares of
Restricted Stock which have not, prior to the record date of the dividend,
become vested shall be withheld by the Company without interest and shall be
paid to the Participant only when, and if, such shares of Restricted Stock shall
become vested pursuant to Section 2 of this Restricted Stock Agreement.  

8. Tax Withholding.  The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof.  The Participant shall
satisfy such Participant’s withholding liability referred to in Section 14(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value, on the date that the
shares of Common Stock are issued or delivered, equal to such withholding
liability; provided that the number of such shares may not have a Fair Market
Value greater than the minimum required statutory withholding liability unless
determined by the Committee not to result in adverse accounting consequences.

9. Notice.  Every notice or other communication relating to this Restricted
Stock Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

10. No Right to Continued Service.  This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect.  This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

 

--------------------------------------------------------------------------------

3

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Clawback/Repayment/Detrimental Activity/Right to Offset.  The shares of
Restricted Stock granted under this Restricted Stock Agreement are subject to
reduction, cancellation, forfeiture, recoupment and/or offset in accordance with
the provisions of Sections 14(v), 14(w) and 14(x) of the Plan.

14. Governing Law.  This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

15. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

 

--------------------------------------------------------------------------------

4

Exhibit A

1.  Normal Vesting of Restricted Stock.

(a) The Total Earned Amount of the shares of Restricted Stock, if any, for the
Performance Period shall be determined as follows: fifty percent (50%) shall be
based on ROIC and fifty percent (50%) shall be based on relative TSR, as set
forth in Sections 2 and 3 of this Exhibit A.

(b) Subject to Section 2 of this Exhibit A, provided the Participant has not
undergone a Termination on or prior to the last day of the Performance Period, a
number of shares of Restricted Stock equal to the Total Earned Amount (as
calculated below) shall vest and the restrictions on such shares of Restricted
Stock shall lapse on the date on which the Committee certifies the achievement
of the applicable performance targets set forth herein, which shall occur no
later than sixty (60) days following the end of the Performance Period (the
“Regular Vesting Date”).  Any remaining shares of Restricted Stock that do not
vest in accordance with the preceding sentence shall immediately be forfeited to
the Company by the Participant for no consideration therefor on the Regular
Vesting Date.

(c) Notwithstanding anything in Section 9(c)(ii) of the Plan to the contrary,
the following provisions shall apply in the event that the Participant undergoes
a Termination as a result of such Participant’s death, Disability or Retirement.

(i) If a Participant undergoes a Termination as a result of such Participant’s
death prior to the Regular Vesting Date, then on the date of Termination, such
Participant shall vest in the number of shares of Restricted Stock equal to the
Target Number of Shares of Restricted Stock, and any remaining shares of
unvested Restricted Stock that do not vest in accordance with the foregoing
shall immediately be forfeited to the Company by the Participant for no
consideration therefor on the date of Termination.

(ii) If a Participant undergoes a Termination as a result of such Participant’s
Disability prior to the Regular Vesting Date, then on the Regular Vesting Date,
such Participant shall vest in a number of shares of Restricted Stock equal to
the Total Earned Amount, calculated as of the Regular Vesting Date, and any
remaining shares of unvested Restricted Stock that do not vest in accordance
with the foregoing shall immediately be forfeited to the Company by the
Participant for no consideration therefor on the Regular Vesting Date.

(iii) If a Participant undergoes a Termination as a result of such Participant’s
Retirement prior to the Regular Vesting Date, then on the Regular Vesting Date,
such Participant shall vest in a number of shares of Restricted Stock equal to
(x) a fraction, the numerator of which equals the number of elapsed days from
the first day of the Performance Period through the date of such Participant’s
Termination, and the denominator of which equals 1,092, multiplied by (y) the
Total Earned Amount, calculated as of the Regular Vesting Date, provided that in
no event may such Participant vest in a number of shares of Restricted Stock
greater than the Total Earned Amount, and any remaining shares of unvested
Restricted Stock that do not vest in accordance with the foregoing shall
immediately be forfeited to the Company by the Participant for no consideration
therefor on the Regular Vesting Date.  

2.  Calculating ROIC and Relative TSR.  

(a) The Committee shall determine ROIC in its sole discretion and no shares of
Restricted Stock shall vest, and the restrictions on such shares of Restricted
Stock shall not lapse, until the Committee certifies such ROIC performance,
pursuant to Section 1(b) of this Exhibit A.

 

--------------------------------------------------------------------------------

5

(b) The Committee shall determine relative TSR in its sole discretion and no
shares of Restricted Stock shall vest, and the restrictions on such shares of
Restricted Stock shall not lapse, until the Committee certifies such relative
TSR performance, pursuant to Section 1(b) of this Exhibit A.  Relative TSR shall
be calculated and the relative comparison, expressed in terms of relative
percentile ranking shall be applied to the S&P MidCap 400 Index; provided, that
only companies in the S&P MidCap 400 Index that are public throughout the entire
Performance Period shall be included for purposes of calculating relative
TSR.  For purposes of calculating relative TSR, the Company’s TSR performance
shall be expressed as a percentage (rounded to the nearest tenth of a percentage
(0.1%)), in the value per share of Common Stock during the Performance Period
due to the appreciation in the price per share of Common Stock.  

3.  Calculating Total Earned Amount.  The resulting value of the shares of
Restricted Stock that shall vest, subject to the Committee’s certification of
the Company’s achievement as set forth in Sections 1(b) and 2 of this Exhibit A
based on actual performance of the Company during the Performance Period, as
calculated by the tables set forth below in this Section 3 shall be hereinafter
referred to as the “Total Earned Amount”.  

(a) The total number of shares of Restricted Stock that shall vest based on the
achievement of ROIC performance levels, subject to the Committee’s certification
of the Company’s achievement of ROIC as set forth in Section 2(a) of this
Exhibit A, shall equal the product of (i) fifty percent (50%) multiplied by (ii)
the Target Number of Shares of Restricted Stock multiplied by (iii) the
Applicable Percentage, as determined in the below table:

Performance Level

ROIC

Applicable Percentage

Threshold

13.5%

0%

Above Threshold

15.5%

50%

Target

16.5%

100%

Above Target

17.5%

150%

Maximum

19.5%

200%

 

(b) The total number of shares of Restricted Stock that shall vest based on the
achievement of relative TSR performance levels, subject to the Committee’s
certification of the Company’s achievement of relative TSR as set forth in
Section 2(b) of this Exhibit A, shall equal the product of (i) fifty percent
(50%) multiplied by (ii) the Target Number of Shares of Restricted Stock
multiplied by (iii) the Applicable Percentage, as determined in the below table:



 

--------------------------------------------------------------------------------

6

Performance Level

Relative TSR
Position

Applicable Percentage

Threshold

40th percentile

50%

Target

60th percentile

100%

Maximum

80th percentile

200%

 

4.  Treatment of Shares of Restricted Stock Upon a Change in Control.

(a) Notwithstanding Section 1 of this Exhibit A, in the event of a Change in
Control, the shares of Restricted Stock shall be converted, as determined by the
Committee in its sole discretion, as follows (such converted shares, the
“Converted Restricted Stock”):

(i) In the event of a Change in Control prior to the date that is eighteen (18)
months following the first day of the Performance Period, the number of shares
of Converted Restricted Stock shall equal the Target Number of Shares of
Restricted Stock as set forth in the Grant Notice, which shall vest in full on
July 2, 2022; provided that the Participant has not undergone a Termination on
or before such date.

(ii) In the event of a Change in Control on or after the date that is eighteen
(18) months following the first day of the Performance Period, and the
performance from the first day of the Performance Period through the
consummation of the Change in Control is measurable, in the sole discretion of
the Committee, the number of shares of Converted Restricted Stock shall equal
the Total Earned Amount determined on the date of such Change in Control, with
the applicable performance targets being measured as if the last day of the
Performance Period was the date of the Change in Control; provided, however,
that if the performance from the first day of the Performance Period through the
consummation of the Change in Control is unable to be measured for any reason,
in the sole discretion of the Committee, then the number of shares of Converted
Restricted Stock shall equal the Target Number of Shares of Restricted Stock as
set forth in the Grant Notice.  The Converted Restricted Stock, as determined by
this Section 4(a)(ii) shall vest in full on July 2, 2022; provided that the
Participant has not undergone a Termination on or before such date.

(b) In the event of a Change in Control prior to the Regular Vesting Date, the
Participant shall fully vest in such Participant’s Converted Restricted Stock if
either: (i) the shares of Restricted Stock are (x) continued, converted,
assumed, or replaced by the Company, a member of the Company Group or a
successor entity thereto and (y) on or within eighteen (18) months following
such Change in Control such Participant undergoes a Termination by the Service
Recipient without Cause or by the Participant for Good Reason or (ii) the shares
of Restricted Stock are not continued, converted, assumed, or replaced by the
Company, a member of the Company Group or a successor entity thereto.  

5.  Definitions.

(a)“Adjusted EBIT” shall mean the sum of (i) Consolidated EBITDA (as defined in
that certain Third Amended and Restated Credit Agreement, dated May 17, 2019,
among Performance Food Group Inc., PFGC, Inc., and the other parties thereto)
minus (ii) depreciation and amortization of intangible assets, in each case, as
reported on the Company’s reviewed or audited, as applicable, consolidated

 

--------------------------------------------------------------------------------

7

statement of cash flows, in each case, over the twelve (12) trailing full
quarters of the Company during the Performance Period.

(b)“Applicable Percentage” shall mean the “Applicable Percentage” specified with
respect to the performance levels for each Performance Metric, or to the extent
that the Company’s performance falls between two levels set forth on the tables
above, linear interpolation shall apply.  In the event that the Company’s
performance does not meet the “Threshold” requirements for a Performance Metric
in the tables above, no award shall be earned with respect to such Performance
Metric.  In the event that the Company’s performance exceeds the “Maximum” for a
Performance Metric, such Performance Metric shall be capped at the “Maximum”
amount.

(c)“Average Net PP&E” shall mean the quotient of (i) Net PP&E, in each case,
over the twelve (12) trailing full quarters of the Company during the
Performance Period divided by (ii) twelve (12).

(d)“Average Net Working Capital” shall mean the quotient of (i) Net Working
Capital, in each case, over the twelve (12) trailing full quarters of the
Company during the Performance Period divided by (ii) twelve (12).

(e)“Beginning Share Price” shall mean $40.03.

(f)“Ending Share Price” shall mean the average closing price of a share of
common stock of the Company or member of the S&P MidCap 400 Index, as
applicable, over the ten (10) trading-day period ending on (and including) the
last date of the Performance Period (plus the value of any dividends declared on
any share of such common stock in respect of a record date occurring during the
Performance Period, as adjusted assuming such dividends were reinvested in
shares of common stock of the issuer of the dividend on such record date).  All
closing prices shall be the principal stock exchange or quotation system closing
prices on the date in question.

(g)“Net PP&E” shall mean the Company’s net property, plant and equipment, as
reported on the Company’s reviewed or audited, as applicable, consolidated
balance sheet.

(h)“Net Working Capital” shall mean the Company’s net accounts receivable plus
the Company’s net inventory minus the Company’s accounts payable (which includes
outstanding checks in excess of deposits and trade accounts payable), in each
case, as reported on the Company’s reviewed or audited, as applicable,
consolidated balance sheet.

(i)“Retirement” shall mean the voluntary Termination of a Participant other than
for Cause on or after (i) attaining age 65 or (ii) the date that the sum of (x)
the Participant’s age and (y) the number of Participant’s years of continuous
service with the Company Group is at least 72, provided that the Participant has
reached a minimum age of 55.

(j)“ROIC” shall mean the quotient of (i)(A) Adjusted EBIT divided by (B) three
(3) divided by (ii) the sum of (A) Average Net PP&E plus (B) Average Net Working
Capital.  

(k)“TSR” shall be mean the quotient of (i)(A) Ending Share Price minus (B)
Beginning Share Price divided by (ii) Beginning Share Price.

 

 